In re Warren, Lee Roy;—Plaintiff; Applying For Supervisory and/or Remedial *112Writs, Parish of Ouachita, 4th Judicial District Court Div. I, No. 02-F0432; to the Court of Appeal, Second Circuit, No. 44,-026-KH.
Writ granted in part; case remanded. The appellate court order denying writs fails to demonstrate compliance with La. Const, art. V Section 8(B). Petitioner’s application is therefore remanded to the Second Circuit Court of Appeal for consideration by a randomly selected panel of which a majority concurs in rendering judgment. Cf. State v. Cordero, 08-1717 (La.10/3/08), 993 So.2d 203.
WEIMER, J., concurs in part and dissents in part for the reasons assigned in State v. Cordero, 08-1717 (La.10/03/08), 993 So.2d 203.